DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. Application No EP17158959.1 filed on 03/02/2017.

Response to Amendment
This office action is in response to the amendments submitted on 11/05/2021. It is a second non-final action based on further search and consideration and based on the provided arguments. Wherein claims 2,5-6,8-9,11-12,16-17 and 20 and 21 are amended and claims 1,3,7,18-19 and 21 are canceled.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2,4-6,9-10,12-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 8 recites following:
circuitry that implements an artificial neural network training algorithm that uses weight tying, wherein the circuitry is configured to compute a weight-tied weight matrix based on an index matrix and based on a value vector, and the circuitry is configured to quantize values of the value vector after updating the weight tying. 
This independent claim recites the usage and computation of weight tying. But the claim does not recite any “update of the weight tying”. If there is no prior step such as “update of weight tying”. How is it possible that “quantize value of value vector “happening after weight tying in that scenario? This is unclear and indefinite and thus rejected based on 112(b).
	 Dependent claims 2, 4-6, 9-10, 12-17 does not further clarifies this and so are rejected too. 
	Independent claim 20 is rejected for similar reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  US 20170351935 A1) (hereinafter Liu) in view of Han et al. (Han, Song, Huizi Mao, and William J. Dally. "Deep compression: Compressing deep neural networks with pruning, trained quantization and Huffman coding." arXiv preprint arXiv:1510.00149 (2015)) (hereinafter Han).
Regarding Claim 11, Liu teaches 
An apparatus comprising circuitry (Para [0087], line 8-11, “Such processors may be implemented as integrated circuits, with one or more processors in an integrated circuit component.”) that implements an artificial neural network training algorithm (Para[0066], line 6-9, “ In general, training an artificial-neural- network comprises applying a training algorithm, sometimes referred to as a “learning” algorithm, to an artificial-neural- network in view of a training set.) that uses weight tying (Para [0006], line 1-6, “Some embodiments are based on realization that when neural networks (i.e. an artificial neural network) are trained independently to generate a digital image, the generated digital images are not related. However, by forcing, e.g., during the joint training, a weight sharing (i.e. weight tying) constraint on the neural networks, the neural networks can be trained to generate a multimodal digital image.”).
 	Liu is silent with regards to

wherein the circuitry is configured to compute a weight-tied weight matrix based on an index matrix and based on a value vector comprising more than three values.
	Han teaches 
wherein the circuitry is configured to compute a weight-tied weight matrix (Fig 3, Section 3, line 2-5, “We limit the number of effective weights we need to store by having multiple connections share the same weight, and then fine-tune those shared weights.
Weight sharing is illustrated in Figure 3. Suppose we have a layer that has 4 input neurons and 4 output neurons, the weight is a 4 x 4 matrix.”)
 based on an index matrix (Fig 2, Section 3, line 6-8, “The weights are quantized to 4 bins (denoted with 4 colors), all the weights in the same bin share the same value, thus for each weight, we then need to store only a small index into a table of shared weights”) and based on a value vector comprising more than three  values (Section 6.3, page 10, 3rd paragraph, line 1-3, “In real time processing when batching is not allowed, the input activation is a single vector  (i.e. value vector) and the computation is matrix-vector multiplication”. Section 3 discusses about a 4x4 matrix (i.e. more than three values)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include computing weight matrix based on index matrix and value vector as taught by Han into the neural network of Liu since the technique of Han is applied on artificial neural network. Therefore, this technique of clustering would facilitate the weight allocation and minimize memory usage and eventually reduce overall processor capability and cost (Han, Section 3).

Claims 2,4-6,8,12,15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Liu in view of Han  and further in view of Seo et al. (US 20190164538 A1) (hereinafter Seo). 
Regarding Claim 8, Liu teaches 
An apparatus comprising circuitry (Para [0087], line 8-11, “Such processors may be implemented as integrated circuits, with one or more processors in an integrated circuit component.”) that implements an artificial neural network training algorithm (Para[0066], line 6-9, “ In general, training an artificial-neural- network comprises applying a training algorithm, sometimes referred to as a “learning” algorithm, to an artificial-neural- network in view of a training set.) that uses weight tying (Para [0006], line 1-6, “Some embodiments are based on realization that when neural networks (i.e. an artificial neural network) are trained independently to generate a digital image, the generated digital images are not related. However, by forcing, e.g., during the joint training, a weight sharing (i.e. weight tying) constraint on the neural networks, the neural networks can be trained to generate a multimodal digital image.”).
	Liu is silent with regards to

wherein the circuitry is configured to compute a weight-tied weight matrix based on an index matrix and based on a value vector.
wherein the circuitry is configured to quantize the values of the 20 value vector after updating the weight tying.
	Han teaches wherein the circuitry is configured to compute a weight-tied weight matrix (Fig 3, Section 3, line 2-5, “We limit the number of effective weights we need to 
Weight sharing is illustrated in Figure 3. Suppose we have a layer that has 4 input neurons and 4 output neurons, the weight is a 4 x 4 matrix.”)
 based on an index matrix (Fig 2, Section 3, line 6-8, “The weights are quantized to 4 bins (denoted with 4 colors), all the weights in the same bin share the same value, thus for each weight, we then need to store only a small index into a table of shared weights”) and based on a value vector (Section 6.3, page 10, 3rd paragraph, line 1-3, “In real time processing when batching is not allowed, the input activation is a single vector  (i.e. value vector) and the computation is matrix-vector multiplication”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include computing weight matrix based on index matrix and value vector as taught by Han into the neural network of Liu since the technique of Han is applied on artificial neural network. Therefore, this technique of clustering would facilitate the weight allocation and minimize memory usage and eventually reduce overall processor capability and cost (Han, Section 3).
The combination of Liu and Han is silent with regards to 
wherein the circuitry is configured to quantize the values of the 20 value vector after updating the weight tying.
	Seo teaches wherein the circuitry is configured to quantize (Para [0034], “quantized weight sharing”) the values of the 20 value vector (Para [0035], “fully connected weight matrix”) after updating the weight tying (Para [0037], “Throughout the entire 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include update of weight tying as taught by Seo into the neural network of Liu as modified by Han since the technique of Han is applied on artificial neural network for better calculation using weight tying process. Therefore, this technique will facilitate the reset of weight tying by quantized value vector and enhance calculation process using the updated vector (Seo Para [0035] – [0037])).
Regarding claim 2, the combination of Liu, Han, and Seo teaches the limitations of claim 8.
	Liu is silent with regards to wherein the circuitry is configured to update the weight tying using 5 a predefined number of iterations of a clustering algorithm. 
	Han teaches wherein the circuitry is configured to update the weight tying using 5 a predefined number of iterations of a clustering algorithm (Page 4, Section 3.1, line 1-2, “We use k-means clustering (i.e. a clustering algorithm) to identify the shared weights for each layer of a trained network, so that all the weights that fall into the same cluster will share the same weight. “As iteration number is selected by k where k is a definite number so it reads on “predefined number of iteration”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include update the weight tying using 5 a predefined number of iterations of a clustering algorithm as taught by Han into the neural network of Liu for since the technique is applied to improve handling large 
Regarding claim 4, the combination of Liu, Han, and Seo teaches the limitations of claim 2.
	Han further teaches wherein the predefined number of iterations of the clustering algorithm used to update the weight tying (Page 3, section 3, line 8-9, “During update, all the gradients are grouped by the color and summed together, multiplied by the learning rate and subtracted from the shared centroids from last iteration.” Based on equation 2 it is evident that the iteration can be done only one time as i=1)
	Han does not explicitly teach iteration is one (Emphasis mine).
However, Han teaches based on equation 2 at page 4 that i starts from 1 and so it would be obvious for a person with ordinary skill of art to have the iteration as one. Therefore, it is obvious for any ordinary skill in the art to use the iteration at least one time to make initial update in weight tying process and update the weight value accordingly, so that the system can be refreshed correctly with updated data and give correct results.
Regarding claim 5, the combination of Liu, Han, and Seo teaches the limitations of claim 2.
	Seo further teaches wherein the circuitry is configured to, in each iteration of the clustering algorithm, update a value vector according to 
    PNG
    media_image1.png
    67
    335
    media_image1.png
    Greyscale
where W (l) is a full-precision weight matrix for layer l of the neural network... and I) (l) is the index matrix, i and j denote rows and columns, respectively, of W (l) and I) (l), and k denotes an value index (Para [0054], equation 2).
Regarding claim 6, the combination of Liu, Han, and Seo teaches the limitations of claim 2.
	 Han further teaches wherein 2Application No. 15/903,290 Reply to Office Action of August 24, 2021 the circuitry is configured to update, in each iteration of the clustering algorithm, an index matrix according to 
    PNG
    media_image2.png
    43
    385
    media_image2.png
    Greyscale
 where W (l) is a full-precision weight matrix for layer l of the neural network. and I)(l) is the index matrix, i and j denote rows and columns, respectively, i and j denote rows and columns, respectively, of W(l)  and I)(l), and k denotes an value index (Page 4, section 3.1, equation 2).

Regarding claim 12, the combination of Liu, Han, and Seo teaches the limitations of claim 8.
	 Liu is silent with regards to wherein the circuitry is configured to update full precision weights 5 based on gradients
	Han teaches wherein the circuitry is configured to update full precision weights (Page 3, section 3, line 6-8, “The weights are quantized to 4 bins (denoted with 4 colors), all the weights (i.e. full precision weight) in the same bin share the same value”. Also based on page 5, section 3.3, and line 3-5, “During back-propagation, the gradient for each shared weight is calculated and used to update the shared weight. This procedure is shown in Figure 3.”) 5 based on gradients (Page 3, section 3, line 8-10, “During update, all the gradients are grouped by the color and summed together, .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the circuitry is configured to update full precision weights 5 based on gradients as taught by Han into the neural network of Liu since this is for the efficient update of weight matrix. Therefore, this technique of gradient based update will facilitate better accuracy in update process (Han, Fig 3, page 3).
Regarding claim 15, the combination of Liu, Han, and Seo teaches the limitations of claim 12.
	Liu is silent with regards to wherein the circuitry is configured to compute the gradients based on a backward pass function.
	Han further teaches wherein the circuitry is configured to compute the gradients based on a backward pass function (Page 5, section 3.3, line 3-6, “During back-propagation (i.e. backward pass), the gradient for each shared weight is calculated and used to update the shared weight.” Equation 3 represent the function 1(.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the circuitry is configured to compute the gradients based on a backward pass function as taught by Han into the neural network of Liu since this is to improve the neural network overall calculation speed. Therefore, this technique of backward pass function would facilitate better convergence for the process without trying every possible weight (Han,  page 5).

Regarding Claim 16, the combination of Liu, Han, and Seo teaches the limitations of claim 8.
	Liu further teaches wherein the training algorithm is a stochastic gradient descent training algorithm (Para [0074], line 13-16, “implementation uses adaptive moment stochastic-gradient descent (ADAM) method to train the CoGAN for 25000 iterations.”).

Regarding Claim 17, the combination of Liu, Han, and Seo teaches the limitations of claim 8.
	Liu further teaches wherein the artificial neural network is a deep convolutional neural 15 network (Para [0076], line 14-16, “In this example, the generative and discriminative subnetworks were both seven layers deep convolutional neural networks.”).

Regarding Claim 20, Liu teaches 
circuitry that implements an artificial neural network training algorithm (Para[0066], line 6-9, “ In general, training an artificial-neural- network comprises applying a training algorithm, sometimes referred to as a “learning” algorithm, to an artificial-neural- network in view of a training set.) that uses weight tying (Para [0006], line 1-6, “Some embodiments are based on realization that when neural networks (i.e. an artificial neural network) are trained independently to generate a digital image, the generated digital images are not related. However, by forcing, e.g., during the joint training, a 
	Liu is silent with regards to
computing a weight-tied matrix based on an index matrix and based on a value vector.
quantizing the values of the 20 value vector after updating the weight tying.
	Han teaches computing a weight-tied matrix based (Fig 3, Section 3, line 2-5, “We limit the number of effective weights we need to store by having multiple connections share the same weight, and then fine-tune those shared weights.
Weight sharing is illustrated in Figure 3. Suppose we have a layer that has 4 input neurons and 4 output neurons, the weight is a 4 x 4 matrix.”)
 based on an index matrix (Fig 2, Section 3, line 6-8, “The weights are quantized to 4 bins (denoted with 4 colors), all the weights in the same bin share the same value, thus for each weight, we then need to store only a small index into a table of shared weights”) and based on a value vector (Section 6.3, page 10, 3rd paragraph, line 1-3, “In real time processing when batching is not allowed, the input activation is a single vector  (i.e. value vector) and the computation is matrix-vector multiplication”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include computing weight matrix based on index matrix and value vector as taught by Han into the neural network of Liu since the technique of Han is applied on artificial neural network. Therefore, this technique of clustering would facilitate the weight allocation and minimize memory usage and eventually reduce overall processor capability and cost (Han, Section 3).
The combination of Liu and Han is silent with regards to 
wherein the circuitry is configured to quantize the values of the 20 value vector after updating the weight tying.
	Seo teaches wherein the circuitry is configured to quantize (Para [0034], “quantized weight sharing”) the values of the 20 value vector (Para [0035], “fully connected weight matrix”) after updating the weight tying (Para [0037], “Throughout the entire process of DNN training for a DNN only the selected number of active weight blocks in each of the M rows is updated, while the inactive weight blocks remain at zero. “)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include update of weight tying as taught by Seo into the neural network of Liu as modified by Han since the technique of Han is applied on artificial neural network for better calculation using weight tying process. Therefore, this technique will facilitate the reset of weight tying by quantized value vector and enhance calculation process using the updated vector (Seo Para [0035] – [0037])).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Liu in view of Han and further in view of Seo and further in view of Weston et al. (US 20170200077A1) (hereinafter Weston) .
Regarding claim 9, the combination of Liu, Han, and Seo teaches the limitations of claim 8.
	However, the combination is silent with regards to wherein the circuitry is configured to quantize the values of the value vector to the nearest power of two.
Weston teaches 
wherein the circuitry is configured to quantize the values of the value vector (Fig 11, block 1120, “Cluster the words in the predetermined dictionary into multiple bucketscorresponding to word clusters, by running a vector quantization onvectors of the embedding matrix”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the circuitry is configured to quantize the values of the value vector as taught by Weston into neural network of  Liu as modified by  Han to improve distortion in neural network Therefore, this technique of vector quantization will help with proper and reliable reconstruction of data (Weston , Fig 11, abstract).
	However, the combination does not explicitly teach quantize the values of the value vector to the nearest power of two.
	However, Weston teaches – “For clustering word embedding, the memory network takes the trained embedding matrix U0 and runs a vector quantization (e.g., K-means clustering) to cluster (Para [0070]).
	Weston further teaches in Para [0046] – “The output feature map component 440 and the response component 450 are responsible for handling the major part of the inference. The output feature map component 440 produces the output feature vector by first finding multiple (k number of) supporting memory slots that relate to input feature vector x. In the illustrated embodiment, two supporting memory slots are used (thus, k=2) (i.e. power of two).


Regarding claim 10, the combination of Liu, Han, Seo, and Weston teaches the limitations of claim 9.
	Weston further teaches wherein the circuitry is configured to quantize the values of the value vector (Fig 11,1120).
However, the combination is silent with regard to 
to the quantization scheme: 3Application No. 15/903,290 Reply to Office Action of August 24, 2021 
    PNG
    media_image3.png
    58
    322
    media_image3.png
    Greyscale
 where s = sign(x) and b = log2 1xI, and where x is the value which is to be quantized and xq is the quantized v.
However, using logarithmic relation is a common method of quantization which can be combined to enhance the quantization effect as described in the prior art. Therefore, it would be obvious to combine this teaching to enhance the computing further more.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Liu in view of Han and further in view of Seo and further in view of Song et al. (Song, Yang, Alexander Schwing, and Raquel Urtasun. "Training deep neural networks via direct loss minimization." International Conference on Machine Learning. PMLR, 2016.) (hereinafter Song).
Regarding claim 13, the combination of Liu, Han and Seo teaches the limitations of claim 12.
	The combination is silent with regards to wherein the circuitry is configured to compute the gradients based on a cost function and based on the weight-tied weight matrix...
	Song teaches wherein the circuitry is configured to compute the gradients based on a cost function and based on the weight-tied weight matrix (Page 7, and Page 4 equation 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the circuitry is configured to compute the gradients based on a cost function and based on the weight-tied weight matrix by Song in view of Liu, Han and Seo for the purpose of evaluating accuracy level of data reconstruction. Therefore, this technique of cost function analysis will provide track of loss and facilitate minimization of loss value (Song, abstract).
Regarding claim 14, the combination of Liu, Han, and Seo teaches the limitations of claim 12.
	The combination is silent with regards to wherein the circuitry is configured to compute the cost function based on a loss function and based on a forward pass function.
	Song teaches wherein the circuitry is configured to compute the cost function (Page 4, Section 3, Observation 1, Para-3, line 4 and equation 6) based on a loss function (Page 4, Section 3, Observation 1, Para-3, line 4 and equation 6, term LAP and based on a forward pass function (Page 4, Section 3, Observation 1, Para-3, line 4 and equation 6, term
    PNG
    media_image4.png
    81
    468
    media_image4.png
    Greyscale

Represents forward pass function F (x, y, w) at page 4, COL1, Para-1, line 9. Also “Forward pass function” is mentioned at Page 3, COL1, Para-4, line 1-3 with term ‘F’ – “. First we use a standard forward pass to evaluate F”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the circuitry is configured to compute the cost function based on a loss function and based on a forward pass function as taught by Song in view of Liu, Han and Seo for the purpose of evaluating accuracy level of data reconstruction. Therefore, this technique of cost function analysis will provide track of loss and facilitate minimization of loss value (Song, abstract).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over  Liu in view of Han  in view of Tambourine et al. (US 7218270 B1) (hereinafter Tambourine).
Regarding claim 22 Liu teaches 
a programming interface that is configured to receive weight-tying parameters (Para [0006], line 1-6, “Some embodiments are based on realization that when neural networks (i.e. an artificial neural network) are trained independently to generate a digital image, the generated digital images are not related. However, by forcing, e.g., 
 for use in a neural network training or compression algorithm (Para [0066], line 6-9, “In general, training an artificial-neural- network comprises applying a training algorithm, sometimes referred to as a “learning” algorithm, to an artificial-neural- network in view of a training set.), wherein in which the programming interface is configured to receive: 
	Liu is silent with regards to a number of quantization levels used for weight-tying; 
a parameter that indicates if the value vector is fix or updated; 
constraints to the value vectors;
 a parameter that indicates that the assignment matrix is fix or updated; 5Application No. 15/903,290 
Rep> to Office Action of August 24, 2021 an initial or fixed value vector; 
And/or an initial or fixed assignment matrix and/or a parameter that indicates that the assignment matrix is fix or updated.
	Han teaches a number of quantization levels used for weight-tying (Page 3, Section 3, first paragraph, layer); 
a parameter that indicates if the value vector is fix or updated (Page 3, Section 3, “gradients are grouped by the color”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include quantization in different levels as taught by Han in view of Liu for the purpose of assigning weight in different layers. Therefore, this technique will facilitate the layer-based weight distribution and make the calculation faster.
	 The combination is silent with regards to constraints to the value vectors;
 Rep> to Office Action of August 24, 2021 an initial or fixed value vector; 
And/or an initial or fixed assignment matrix and/or a parameter that indicates that the assignment matrix is fix or updated.
	Tambourine teaches constraints to the value vectors (COL 5, line 35-45, constraints to sensor reports);
 Rep> to Office Action of August 24, 2021 an initial or fixed value vector (COL 2, initial assignment vector); 
and/or an initial or fixed assignment matrix and/or a parameter that indicates that the assignment matrix  (COL 2,line 20-30, “ In one aspect of the invention, the system and method determines the trajectories of a plurality of periodically sensed targets by iteratively grouping received sensor reports into a frame, linking each report in the frame to a previous frame with an initial assignment vector, converting the linking matrix into a plurality of compatibility matrices” ) is fix or updated (COL 10, line 24-30) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include assignment matrix as taught by Tambourine in view of Liu and Han for the purpose of assessing value vector by use of assignment matrix. Therefore, this technique will facilitate the value vector tracking process more efficient.
Response to Arguments
Applicant's arguments filed on 11/05/2021 have been fully considered.
With regards to remarks about “Claim rejection 112(b)”, the arguments are persuasive. The amended claim overcome previous rejection for claim 5-6 and 22. 
With regards to prior art rejection examiner has used new prior art to reject the claim. Please check the 103 prior art rejection section.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Erickson (US 20180068044A1) – This art teaches assignment matrix (Fig 5), its update process and parameter (Para [0052]- [0054]) as claimed in claim 22. However, the date does not qualify this art to be used as a prior art.
	
Garland et al. (Garland, James, and David Gregg. "Low complexity multiply accumulate unit for weight-sharing convolutional neural networks." IEEE Computer Architecture Letters 16.2 (2017): 132-135.) – This art discusses “weight sharing technique “for purpose of reducing memory size (Abstract).


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA SULTANA
Examiner
Art Unit 2862




/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/23/2022